Citation Nr: 1418391	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  08-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lipomas/lymphomas.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1969 to August 1971, including service in Vietnam. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the St. Louis, Missouri, Regional Office (RO) in November 2006, which declined to reopen claims for service connection for chronic lipomas, also claimed as lymphomas, and for peripheral neuropathy.  

In March 2010 the Board remanded the case for further development.  In October 2010 the Veteran testified before a Veterans Law Judge who is no longer working at the Board.  A transcript of that hearing has been associated with the claim file.

In March 2014 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claim file.  The Veteran and his representative indicated there were only two issues on appeal, as listed on page one.  However, the record reflects that there could be two additional issues on appeal: entitlement to service connection for ischemic heart disease and for a gastrointestinal disorder.  These are referred to the RO for appropriate action including as indicated in the Veteran's VA Forms 9 for each.   

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his March 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran advised the Board that he wished to withdraw his appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lipomas/lymphomas.  

2.  In a rating decision in June 1998, the RO denied a claim for service connection for peripheral neuropathy.  The Veteran did not appeal, and that decision is now final. 

3.  The additional evidence presented since the June 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection and is neither redundant nor cumulative of evidence previously considered.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant for service connection for chronic lipomas/lymphomas have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria for reopening the previously denied claim of service connection for peripheral neuropathy have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


 Duties to Notify and Assist

The appeal of the petition to reopen the claim for service connection for chronic lipomas is being dismissed and any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding the appeal of the petition to reopen the claim for service connection for peripheral neuropathy, the Board is granting in full the benefit sought.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Substantive Appeal by Veteran

The appellant or his authorized representative may withdraw a Substantive Appeal either on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204. 

At the Veteran's video-conference Board Hearing in March 2014, the Veteran properly withdrew his appeal for service connection for chronic lipomas. Accordingly, the Board does not have jurisdiction and dismissal is warranted.

Petition to Reopen Claim for Service Connection

An unappealed decision by the RO or a decision of the Board is final; however, the claim may be reopened if new and material evidence is presented. 38 U.S.C.A. §§ 5108 , 7104(b), 7105. 

New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).


Facts and Analysis

Prior to the November 2006 rating decision on appeal, the claim was denied in a June 1998 rating decision on the basis that the evidence failed to show that peripheral neuropathy was diagnosed within one year of the last exposure to Agent Orange and that is resolved within two years; and a positive association had not been established for chronic peripheral neuropathy.  The Veteran did not appeal that decision, which became final.  

Since the June 1998 rating decision, the RO granted service connection for diabetes mellitus, type II, based on evidence that the Veteran, who served in Vietnam, was diagnosed with diabetes mellitus in December 2012.  

Diabetes mellitus type II is a condition that can be an etiological agent for diabetic peripheral neuropathy.  The new evidence relates to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial; and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Reopening the claim is warranted.  38 U.S.C.A. § 5108. 


ORDER

The claim for service connection for chronic lipomas is dismissed.

The claim for service connection for peripheral neuropathy is reopened. 



REMAND

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion if it is necessary to decide the claim.  

As the record does not contain sufficient medical evidence to determine whether the claimed peripheral neuropathy is related to the service-connected disability diabetes mellitus, type II, a medical examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding VA or private medical treatment records pertinent to the Veteran's peripheral neuropathy.

2.  Then, schedule the Veteran for a VA examination for his claim of service connection for peripheral neuropathy.   
The claim folder and a copy of this decision must be made available and reviewed by the examiner.  All indicated tests and studies must be conducted.

For all peripheral neuropathy diagnosed, the examiner is to provide an opinion as whether such is at least as likely as not: 
(i) related to or had its onset during service; or
(ii) was caused by or aggravated by his service-connected diabetes mellitus, type II.  
3.  Then readjudicate the appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


